Title: To John Adams from Samuel Stanhope Smith, 3 February 1801
From: Smith, Samuel Stanhope
To: Adams, John



Sir,
Princeton Feby. 3d. 1801—

I have been requested by a very worthy friend to express to you my opinion of the character of Saml. Bayard Esqr of New-Rochelle in the state of New York—I am aware that you must be oppressed with introductory & recommendatory letters. And I have not an idea that the gentlemen who write them ought to expect more from them, than to furnish you with the materials of making a comparative estimate of candidates, where you have not had the means of personal knowlege.—
From a long acquaintance with Mr. Bayard, I can assure you that he is a gentleman of great personal worth. His morals are unblemished, his benevolence is great, his piety appears to be fervent & sincere, his attachment to the federal government, as well as that of a very worthy father, & of his cousin who is in Congress, undoubted.—Of his professional abilities, as a lawyer, I have not had the same opportunity to judge; but I know that he has a very general acquaintance with literature—& I speak of nothing but what comes completely within my own knowlege.—
Excuse me, Sir, for expressing to you my deep regret, on account of my country, not only at losing your important services at the present period, but at the general spirit which seems to be increasing, & which has proved the bane of so many republics. The system of courting the favour of the populace, by men who are in office, or aspiring after offices, threatens to introduce the government of ignorance & the passions. Nor do I see that the principle of representation, upon the present footing on which it exists in America, is likely to prove an adequate barrier against the evils of popular frenzy which agitated & overwhelmed the greater part of the ancient states: for the people in their districts will still absolutely govern the laws, by governing their representatives.—Poor human nature! It seems destined forever to run in the same circle of folly & misery; nor are states likely ever to become wiser from the accumulated histories of the errors of others. But I must beg your pardon for such reflections. Perhaps my forebodings are too gloomy—In every event, however, I pray you to be assured of the profoundest respect & esteem for your person, & your character of
Sir, / Yr. Mo. obdt. / & Mo. hble. servt.

Saml S Smith